Armato v Bullon (2017 NY Slip Op 01494)





Armato v Bullon


2017 NY Slip Op 01494


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Renwick, J.P., Mazzarelli, Moskowitz, Kapnick, Webber, JJ.


3224 315700/11

[*1]Joseph Armato, Plaintiff-Appellant,
vJosette Bullon, Defendant-Respondent.


Cohen Goldstein, LLP, New York (Glenn S. Goldstein of counsel), for appellant.

Judgment, Supreme Court, New York County (Ellen Gesmer, J.), entered June 19, 2015, which, to the extent appealed from as limited by the briefs, directed plaintiff to pay defendant the sum of $768,962.28, and denied plaintiffs motion for attorneys' fees, unanimously affirmed, without costs.
Plaintiff is not entitled to separate property credits for contributions from Nationwide Contracting Consulting, Inc. to the parties' purchase of the apartment on East 74th Street or the commercial properties in Louisiana and Kansas. The parties' Post-Nuptial Agreement, dated June 28, 2005, plainly provides that any real estate purchased through the business entity Metropolitan Restoration Inc., now known as Nationwide Contracting Consulting, Inc., during the course of the parties' marriage shall be marital property (see Kasowitz, Benson, Torres & Friedman, LLP v Duane Reade, 98 AD3d 403, 406 [1st Dept 2012] ["Mere assertion by one" that "otherwise clear, unequivocal and understandable" contract language "means something to him" does not alone render a contract ambiguous] [internal quotation marks omitted], affd 20 NY3d 1082 [2013]; see also generally 150 Broadway N.Y. Assoc., L.P. v Bodner, 14 AD3d 1, 6 [1st Dept 2004] ["a court should avoid an interpretation that would leave contractual clauses meaningless"] [internal quotation marks omitted]).
The court properly denied plaintiff's application for additional attorneys' fees (see Silverman v Silverman, 304 AD2d 41, 48 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK